United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1136
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Peter A. Giambalvo

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: September 25, 2015
                              Filed: January 13, 2016
                                  ____________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ____________

SMITH, Circuit Judge.

      A jury found Peter A. Giambalvo guilty of one count of corruptly obstructing
or impeding the administration of the internal revenue laws, in violation of 26 U.S.C.
§ 7212(a) ("Count 1"), and eight counts of willfully filing a false income tax return,
in violation of 26 U.S.C. § 7206(1) ("Counts 2–9"). The district court1 sentenced
Giambalvo to 16 months' imprisonment. On appeal, Giambalvo argues that (1) Count
1 was barred by the statute of limitations; (2) the district court erred in granting the
government's motion in limine to exclude evidence from the Internal Revenue Service
(IRS) relating to other individuals who may have filed false returns similar to those
that Giambalvo filed; (3) the district court's exclusion of evidence that Giambalvo did
not owe any taxes, i.e., have a tax deficiency, violated Giambalvo's right to due
process by prohibiting him from establishing a complete defense; (4) the district court
erred in denying Giambalvo's motion for judgment of acquittal based on Giambalvo's
argument that the documents that he sent to the IRS were not "tax returns"; and (5)
the district court violated his right to due process by excluding evidence that the
income tax returns that Giambalvo mailed to the IRS were not "filed" on the date
alleged in the indictment. We affirm.

                                  I. Background
       Giambalvo was employed with The Boeing Company ("Boeing") as a systems
engineer. Boeing, as Giambalvo's employer, was required to withhold federal income
tax from his wages unless he was exempt from withholding as reflected on the
employee's Form W-4. Giambalvo's electronic personnel records reflect that in the
"Special Withholding Tax Status" section of his Form W-4, "Maintain Taxable
Gross" was selected. This selection meant that Giambalvo's wages were taxable but
exempt from withholding of federal taxes.

      Boeing maintained electronic copies of the Form W-4 that Giambalvo
submitted to Boeing for 2005 and 2006. Giambalvo provided the information
contained in these documents. On the Form W-4's, Giambalvo stated that he was
exempt from withholding, had the right to a refund of all federal income taxes


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -2-
withheld because he had no tax liability, and expected a refund of all federal income
taxes withheld because he expected to have no liability.

       On April 13, 2006, Boeing received an "IRS lock-in letter" from the IRS
informing Boeing that Giambalvo was not entitled to claim complete exemption from
withholding or more than a specified number of withholding allowances. The letter
instructed Boeing to disregard the information on the Form W-4 and withhold income
tax based upon the marital status of single and withholding allowances of zero. The
IRS directed Boeing to provide a copy of the lock-in letter to Giambalvo.

      In accordance with the IRS lock-in letter, Boeing changed Giambalvo's
withholding status from exempt to nonexempt and began withholding taxes from
Giambalvo's pay. The payroll department changed Giambalvo's withholding status
from "maintain taxable gross to none," meaning that taxes would be withheld from
his wages at the highest rate. His marital status was changed to single, and he had
zero exemptions from withholding. For the years 2003 to 2010, Giambalvo's wages
from Boeing ranged from $15,958.99 to $87,472.44.

      In September 2010, IRS Revenue Officer Richard Laramie, after investigating
Giambalvo's tax payments, determined that Giambalvo had not filed income tax
returns for the years 2000 to 2009. On September 28, 2010, Officer Laramie
unsuccessfully attempted to contact Giambalvo at his reported address of 437 Turkey
Creek Road, Lincoln County, Missouri ("Turkey Creek Road"). In late December
2010, Giambalvo called Officer Laramie and blamed his failure to file tax returns on
his having fallen "into the wrong crowd." Giambalvo told Officer Laramie that he
now had withholding, wanted to file his returns, and wanted to pay any taxes owed.
Giambalvo and Officer Laramie agreed that Giambalvo would send two returns to the
IRS every two weeks beginning on January 18, 2011. Officer Laramie told
Giambalvo that he would send Giambalvo information from IRS records showing all
income that was reported as having been received by Giambalvo. Officer Laramie

                                         -3-
provided this information to Giambalvo before he received the tax returns that
Giambalvo mailed to him.

        On January 26, 2011, Officer Laramie received an envelope sent via certified
mail and addressed to him at the IRS Office in Earth City, Missouri. The envelope
had a return address of 19 Julie Lane, St. Peters, Missouri 63376 ("Julie Lane"), and
it was postmarked January 25, 2011. The envelope contained Giambalvo's federal
income tax returns for the years 2000 to 2010 and a letter from Giambalvo to Officer
Laramie. Officer Laramie date-stamped each return in accordance with IRS procedure
"[b]ecause the date stamp indicates the filing date." According to Officer Laramie,
"[i]t's a date that [the IRS] consider[s] as the date that the return was provided to [the
IRS]." All of the returns mailed to Officer Laramie were in the name of "Peter A.
Giambalvo," contained the Julie Lane address, had a filing status of "single," and
claimed one exemption. Each return listed "zero" for all items of income, adjustments
to income, adjusted gross income, taxable income, and tax. Each return claimed the
standard deduction for a single taxpayer and the amount of one personal exemption.
Each return claimed a refund of an amount of federal income tax withheld on Forms
W-2 and 1099. All of the returns contained a statement that they were filed under
penalty of perjury.

       IRS Special Agent Daniel Cobb was assigned to investigate Giambalvo in the
spring of 2011 because "Giambalvo had not filed tax returns for a number of years
and then, upon contact with the revenue officer, had filed a number of frivolous
zero-based tax returns and a letter accompanying it." On May 10, 2011, Agent Cobb
went to Giambalvo's purported residence at Turkey Creek Road after being unable to
reach Giambalvo by telephone or at Boeing. Agent Cobb spoke to a woman who
identified herself as "Shelley Giambalvo." She told Agent Cobb that Giambalvo was
not present. Later that same day, Giambalvo called Agent Cobb. Agent Cobb
attempted to set up a face-to-face meeting with Giambalvo, but Giambalvo told Agent
Cobb that he was a "busy man" and could not make himself available to meet with

                                           -4-
Agent Cobb. Giambalvo initially told Agent Cobb "to send all mail to 91 Julie Lane
in St. Peters, and then he quickly corrected himself and said 19 Julie Lane." In reality,
Giambalvo never lived at Julie Lane; it was the home of a childhood friend.
Giambalvo told Agent Cobb that he had filed ten years of signed tax returns with
Officer Laramie and had included a cover letter explaining his position that he was
not subject to tax. Giambalvo added that he expected a full refund of all money that
had been withheld from him.

      Giambalvo testified that he filed tax returns stating that his wages and other
income were zero after reading Peter Hendrickson's book, Cracking the Code. The
book asserts that only income from the federal government is subject to income tax.
Giambalvo stated that Hendrickson's book was consistent with what he had read from
materials that the Institute of Global Prosperity had published stating that the income
tax could only be applied to federal employees or those who get income from the
federal government. Giambalvo testified that "[t]he only difference between Peter
Hendrickson and the others is that he says that if your employer is improperly
withholding money from you, you can get it back."

       Giambalvo was indicted on March 5, 2014, and charged with one count of
corruptly obstructing or impeding the administration of the internal revenue laws, in
violation of 26 U.S.C. § 7212(a) ("Count 1"), and eight counts of willfully making
and subscribing a false U.S. Individual Income Tax Return, in violation of 26 U.S.C.
§ 7206(1) ("Counts 2–9"). The jury found Giambalvo guilty on all counts, and the
district court sentenced Giambalvo to 16 months' imprisonment.

                                       II. Discussion
       On appeal, Giambalvo argues that (1) Count 1 was barred by the statute of
limitations; (2) the district court erred in granting the government's motion in limine
to exclude evidence from the IRS relating to other individuals who may have filed
false returns after the publication of Cracking the Code similar to those that

                                          -5-
Giambalvo filed; (3) the district court's exclusion of evidence that Giambalvo did not
owe any taxes, i.e., have a tax deficiency, violated Giambalvo's right to due process
by prohibiting him from establishing a complete defense; (4) the district court erred
in denying Giambalvo's motion for judgment of acquittal based on Giambalvo's
argument that the documents that he sent to the IRS were not "tax returns"; and (5)
the district court violated his right to due process by excluding evidence that the
income tax returns that Giambalvo mailed to the IRS were not "filed" on "January 26,
2011."

                             A. Statute of Limitations
      Count 1 charged Giambalvo with violating 26 U.S.C. § 7212(a), which
provides, in pertinent part:

      (a) Corrupt or forcible interference.—Whoever corruptly or by force or
      threats of force (including any threatening letter or communication)
      endeavors to intimidate or impede any officer or employee of the United
      States acting in an official capacity under this title, or in any other way
      corruptly or by force or threats of force (including any threatening
      letter or communication) obstructs or impedes, or endeavors to obstruct
      or impede, the due administration of this title, shall, upon conviction
      thereof, be fined not more than $5,000, or imprisoned not more than 3
      years . . . .

(Emphasis added.)

       Giambalvo was charged under the second or "omnibus" clause of § 7212(a),
as the indictment alleges that he "did corruptly endeavor to obstruct and impede the
due administration of the internal revenue laws." The first clause of § 7212(a)—the
"intimidation" clause—prohibits the use of force or threats of force to intimidate or
impede agents of the United States in the performance of their duties under the
internal revenue laws.


                                         -6-
      Section 6531 of 26 U.S.C. governs the limitations period for criminal
prosecutions under § 7212(a). It provides, in relevant part:

       No person shall be prosecuted, tried, or punished for any of the various
       offenses arising under the internal revenue laws unless the indictment
       is found or the information instituted within 3 years next after the
       commission of the offense, except that the period of limitation shall be
       6 years—

                                           ***

       (6) for the offense described in section 7212(a) (relating to intimidation
       of officers and employees of the United States) . . . .

26 U.S.C. § 6531(6).

       Prior to trial, Giambalvo moved to dismiss Count 1 of the indictment, arguing
that a charge under the second or "omnibus" clause of § 7212(a) is governed by the
three-year limitations period under § 6531 instead of the six-year limitations period
provided for in § 6531(6). He asserts that the parenthetical language in § 6531(6),
which describes § 7212(a) as "relating to intimidation of officers and employees of
the United States," limits the application of the six-year limitation period to cases
brought under the "intimidation" clause of § 7212(a). Thus, prior to trial, Giambalvo
moved to dismiss Count 1 as time-barred by the applicable statute of limitations
because the indictment alleged that the offense occurred "[o]n or about January 26,
2011," and the indictment was returned on March 5, 2014—beyond the three-year
limitations period.

         The district court denied the motion, pointing out that "every court that's
looked at this has found that the six-year statute applies to all actions of prosecutions
. . . under 7212(a). . . . [E]very court that's looked at it has found that the parenthetical
language is descriptive and not limiting." The court's opinion was that the statute's

                                            -7-
plain language "says one of the exceptions is those prosecutions brought under
7212(a). Doesn't say part of 7212(a). And so the plain reading of the statute and the
interaction of the statutes result in a finding that a six-year statute of limitation
applies here . . . ."

       On appeal, Giambalvo argues that the district court erred in denying his motion
to dismiss the indictment as time-barred by the statute of limitations set forth in
§ 6531(6). Applying de novo review, we reject Giambalvo's argument. See United
States v. Boykoff, 67 F. App'x 15, 22 (2d Cir. 2003) (summary order) ("The
application of a statute of limitations is a matter of law that we review de novo."
(citation omitted)). "Courts have uniformly held that the parenthetical in section
6531(6) is explanatory, not limiting, and applies to all conduct under section
7212(a)." Id. (citing United States v. Kassouf, 144 F.3d 952, 959 (6th Cir. 1998)
(finding "relating to" parenthetical in 26 U.S.C. § 6531(6) descriptive); United States
v. Workinger, 90 F.3d 1409, 1413–14 (9th Cir. 1996) ("To forestall a defendant's
evasion of prosecution by use of the shorter three-year statute, Congress expressly
included § 7212(a) offenses within the list of the six-year exceptions. In short, the
structure of § 6531 makes it apparent that the parenthetical language in § 6531(6) is
descriptive, not limiting. Corruption was within the section's purview. The result is
that the six-year statute of limitations applied to Count 7."); United States v. Kelly,
147 F.3d 172, 177 (2d Cir. 1998) (rejecting the defendant's argument that the three-
year statute of limitations applied to the omnibus clause on plain error review)).2

      2
        See also United States v. Wilson, 118 F.3d 228, 236 (4th Cir. 1997) (noting
that the applicable statute of limitations for § 7212 was six years and applying it to
omnibus clause violation); United States v. Swanson, 112 F.3d 512, 1997 WL
225446, at *2 (4th Cir. 1997) (per curiam) (finding parenthetical in § 6531(6) to be
merely descriptive of entire § 7212(a) and therefore not limited to intimidation clause
of that section); United States v. Brennick, 908 F. Supp. 1004, 1017–18 (D. Mass.
1995); United States v. Sarcia, No. 97 CR 262, 1997 WL 458426, at *1 (N.D. Ill.
Aug. 4, 1997) (adopting Workinger and holding that parenthetical language in
§ 6531(6) is descriptive rather than limiting, and holding that the statute of limitations

                                           -8-
       We join the courts that have addressed the issue and conclude that the "relating
to" parenthetical is not limiting. The six-year statute of limitations thus applies to
Count 1, and that charge falls within that limitations period. Therefore, we hold that
the district court did not err in denying Giambalvo's motion to dismiss the indictment
as time-barred by the statute of limitations.

                  B. Evidence Relating to Similarly-Filed Tax Returns
       The government moved in limine to exclude the testimony of IRS employee
Shauna Henline relating to tax returns that the IRS may have received after the
publication of Peter Hendrickson's book, Cracking the Code, that allegedly were
similar to Giambalvo's tax returns. Henline is an IRS employee who oversees
"frivolous returns." According to the government, Giambalvo was attempting to
introduce evidence of a good-faith defense to the charges by showing similarities
between the returns that he filed and the returns of Peter Hendrickson, who was
referred to in a civil case in the Eastern District of Michigan in 2006. The government
argued that a good-faith defense is subjective and that Henline's testimony relating
to similarities with returns filed by other defendants fails to prove Giambalvo's
beliefs. The government explained, "He is trying to show reliance on this book,
Cracking the Code, written by this man named Peter Hendrickson, but I don't think
that having the witness talk about similarities in returns is sufficient to do that."

      In response, Giambalvo's counsel confirmed for the court that Henline had
never met Giambalvo. Nevertheless, he argued that her testimony was relevant

      [b]ecause she is the witness who has testified on behalf of the United
      States under oath in the Eastern District of Michigan that she has
      . . . read Cracking the Code . . . . Ms. Henline has testified in the Eastern
      District of Michigan . . . that before she read this book, the IRS was not
      receiving the so-called zero returns . . . . Once that book was published


for § 7212(a) in its entirety is six years).

                                           -9-
      in 2003, Ms. Henline started seeing thousands and thousands of these
      so-called zero returns.

      After hearing from Giambalvo's counsel and finding his argument
unpersuasive, the court excluded Henline's testimony, stating, in relevant part:

      There is no evidence before me that Ms. Henline has any knowledge
      about Mr. Giambalvo, or his returns, other than there was a fax sent to
      the office where she works. Whether 10 people, or 50 people, or
      hundred people filed a similar return, it doesn't help or hurt this case.

      The court found that Henline's testimony would not "enlighten us as to Mr.
Giambalvo's subjective belief about the book, or that he even read the book, or
anything about his return." Furthermore, the court concluded that testimony
concerning other taxpayers' returns "doesn't help us one way or the other" as to
Giambalvo's returns and therefore was "not relevant and not admissible." Giambalvo
asked the Court to reconsider its ruling during trial, but the district court declined.
The court noted that Giambalvo's counsel had provided no proof that Giambalvo and
Henline had ever spoken.

       On appeal, Giambalvo argues that the district court abused its discretion in
excluding Henline's testimony because it was relevant to his good-faith defense.
Specifically, Giambalvo argues that by excluding testimony that the IRS began
receiving many "zero tax returns" similar to Giambalvo's tax returns after Cracking
the Code was published, the district court excluded "key circumstantial evidence
relevant to the reasonableness of Giambalvo's good-faith beliefs." Giambalvo
contends that the district court's ruling was in direct contravention of Cheek v. United
States, 498 U.S. 192 (1991).

       "Filing false tax returns is a specific intent crime requiring a showing of
willfulness, which 'simply means a voluntary, intentional violation of a known legal

                                         -10-
duty.'" United States v. Mathews, 761 F.3d 891, 893 (8th Cir. 2014) (quoting Cheek,
498 U.S. at 201). In Cheek, the Court held "that the government must demonstrate
that the defendants did not have a subjective belief, however irrational or
unreasonable, that the income tax system did not apply to them." United States v.
Powell, 955 F.2d 1206, 1211 (9th Cir. 1992) (citing Cheek, 498 U.S. at 201–02
(1991)). Cheek's premise "is that a person cannot be convicted of willful failure to file
a tax return3 if he subjectively believes in good faith that the tax laws do not apply to
him. The test does not focus on the knowledge of the reasonable person, but rather
on the knowledge of the defendant." Id. Ultimately, "the issue is whether, based on
all the evidence, the Government has proved that the defendant was aware of the duty
at issue, which cannot be true if the jury credits a good-faith misunderstanding and
belief submission, whether or not the claimed belief or misunderstanding is
objectively reasonable." Cheek, 498 U.S. at 202.

       "The Supreme Court in Cheek held that 'forbidding the jury to consider
evidence that might negate willfulness would raise a serious question under the Sixth
Amendment's jury trial provision.'" Powell, 955 F.2d at 1214 (quoting Cheek, 498
U.S. at 203). This means that a court "ordinarily cannot exclude evidence relevant to
the jury's determination of what a defendant thought the law was in § 720[6] cases
because willfulness is an element of the offense." Id. (first emphasis added).
Therefore, "statutes or case law upon which the defendant claims to have actually
relied are admissible to disprove that element if the defendant lays a proper
foundation which demonstrates such reliance." Id. (citing United States v. Harris, 942
F.2d 1125, 1132 n.6 (7th Cir. 1991); United States v. Willie, 941 F.2d 1384, 1391–99
(10th Cir. 1991)). By contrast, "materials upon which the defendant does not claim
to have relied . . . can be excluded as irrelevant and unnecessarily confusing because
only the defendant's subjective belief is at issue." Id. (emphasis added).


      3
        Cheek involved failure to file a tax return, in violation of 26 U.S.C. § 7203;
that section, like § 7206, requires a showing of "willfulness."

                                          -11-
       Here, the district court properly excluded Henline's testimony. Giambalvo was
the best source of his subjective beliefs, and he testified as to those beliefs. See
United States v. Mann, 884 F.2d 532, 538 (10th Cir. 1989) ("Because a good-faith
defense turns on the defendant's subjective belief, [the defendant's] testimony
regarding his views [is] more probative than [other evidence] representing the source
or articulation of those beliefs."). By contrast, Henline could not have offered any
testimony concerning Giambalvo's subjective belief because Giambalvo and Henline
had never spoken; in other words, Henline had no knowledge of how Cracking the
Code impacted Giambalvo. Furthermore, as the government points out, the fact that
other taxpayers may have filed returns similar to Giambalvo's is not evidence that
Giambalvo acted in good faith or that those taxpayers acted in good faith when they
filed their returns. Nor does Giambalvo claim to have relied on certain other
taxpayers' tax returns. Accordingly, we hold that the district court did not abuse its
discretion in excluding Henline's testimony. See United States v. Ballew, 40 F.3d 936,
941 (8th Cir. 1994) (standard of review).

                                C. Evidence of Tax Loss
       Prior to trial, Giambalvo notified the government of his intent to call H&R
Block accountant Claudia Bradshaw as an expert witness. Bradshaw would testify
that, based on her preparation of Giambalvo's tax returns dated May 31, 2014, for the
tax years at issue in the case, Giambalvo did not owe any taxes on January 26, 2011.
According to Bradshaw's proposed testimony, Giambalvo would have been due a
substantial tax refund had he filed proper and timely federal income tax returns. The
government moved in limine to exclude evidence of Giambalvo's tax returns and tax-
loss data prepared and filed post indictment.

       The district court granted the government's motion in limine during a pretrial
motion hearing, concluding that "the suddenly filed tax returns under the established
law clearly doesn't come in" because these tax returns were filed "[m]ore than ten
years later, more than three and a half years after the indictment [was] issued." As a

                                        -12-
result, the court found the probative value of such returns "minimal," but the
prejudice to be "great." According to the court, under § 7206(1), "the amount of tax
loss isn't probative" to whether Giambalvo's misstatements could have hindered the
IRS in carrying out its "functions as to verification or the accuracy of the return or
unrelated tax return." The court concluded that the parties would not "get into tax
loss" because "[a]ll we are looking at is whether [Giambalvo] made misstatements on
his tax returns at the time he made the returns, because it is a perjury related statute.
It is irrelevant whether or not there was a tax deficiency."

        The court later reiterated that "[w]e are not getting into tax loss, or
subsequently filed tax returns," even though the court did suggest that it "would keep
the door slightly ajar for conversation." Giambalvo's counsel then asked whether the
court's ruling was that the evidence was "also not relevant for corruptly" under 26
U.S.C. § 7212(a). The court responded, "As to the entry of the zero, yes, I'm keeping
it out. I'm overruling all of the arguments that you made."

       During trial, Giambalvo counsel's asked the court to reconsider this ruling after
Officer Laramie testified that his job description included collecting taxes, arguing
that the government had opened the door to Bradshaw's testimony by
"cross-examining [Officer Laramie] on the fact that Mr. Giambalvo, objectively
speaking, did not actually owe the taxes the revenue officer was seeking to collect is
proper both impeachment and substantive evidence that was injected into this trial by
the prosecution." He also argued that the government opened the door to introduction
of the lack of a tax deficiency through Officer Laramie's testimony "that Mr.
Giambalvo called and asked about paying taxes," which "suggest[ed] that Mr.
Giambalvo actually owed taxes." The court rejected this argument, explaining that
"this case is about—in its most simple, stay-focused terms—whether or not the
number [that Giambalvo] wrote on that tax return at zero was correct or if [his]
defense that he honestly believed it to be correct, and that's it." The court noted that
Officer Laramie never discussed collections even though that is included in his job

                                          -13-
description. According to the court, Officer Laramie "simply went through what was
on the documents that [Giambalvo] submitted" without "express[ing] his thoughts
about those numbers or his interpretation of those numbers." The court characterized
Officer Laramie's testimony as "lay[ing] the foundation for the records coming into
evidence" without expressing any "efforts to collect anything." The court advised
Giambalvo's counsel that he could "cross-examine [Officer Laramie] on what he
received but not . . . to his efforts to collect taxes" because "[h]e never talked about
that."

       On appeal, Giambalvo argues that the district court's exclusion of evidence that
he did not actually owe any income taxes for the tax years at issue violated his right
to due process by prohibiting him from establishing a complete defense. Giambalvo
intended to prove his lack of tax liability through tax returns prepared and filed after
he was indicted for impeding administration of the tax laws and filing false returns.

       The Constitution affords "criminal defendants a meaningful opportunity to
present a complete defense." United States v. Petters, 663 F.3d 375, 381 (8th Cir.
2011) (quotations and citations omitted). But a criminal defendant's "right to present
relevant testimony is not without limitation. The right may, in appropriate cases, bow
to accommodate other legitimate interests in the criminal trial process." Id. (quotation
and citations omitted). "For instance, '[t]he accused does not have an unfettered right
to offer testimony that is incompetent, privileged, or otherwise inadmissible under
standard rules of evidence.'" Id. (alteration in original) (quoting Taylor v. Illinois, 484
U.S. 400, 410 (1988)). As a result, "the 'Constitution leaves to the judges who must
make these decisions wide latitude to exclude evidence that is repetitive . . . , only
marginally relevant or poses an undue risk of harassment, prejudice, [or] confusion
of the issues.'" Id. (alterations in original) (quoting Crane v. Kentucky, 476 U.S. 683,
689–90 (1986)).




                                           -14-
       As discussed supra, Count 1 charged Giambalvo with obstructing or impeding
the administration of the internal revenue laws, in violation of 26 U.S.C. § 7212(a).
Counts 2–9 charged Giambalvo with making and subscribing a false income tax
return, in violation of 26 U.S.C. § 7206(1), which provides that an individual will be
guilty of a felony if he or she "[w]illfully makes and subscribes any return, statement,
or other document, which contains or is verified by a written declaration that it is
made under the penalties of perjury, and which he does not believe to be true and
correct as to every material matter."

       Neither §§ 7212(a) nor 7206(1) require proof of a tax deficiency. See, e.g.,
United States v. Floyd, 740 F.3d 22, 32 (1st Cir. 2014) ("A conviction for violation
of section 7212(a) does not require proof of . . . a tax deficiency . . . ." (citation
omitted)); United States v. Young, 804 F.2d 116, 119 (8th Cir. 1996) ("In a section
7206(1) prosecution, however, the government need not establish an actual tax
deficiency." (citation omitted)).

       Because the government need not establish an actual tax deficiency to prove
a violation of §§ 7212(a) or 7206(1), the question arises whether a defendant may put
on evidence that he did not owe any taxes as a defense to such charges. Like our sister
circuits, we conclude that the answer is no. This is because "the amount of taxes owed
is irrelevant to a prosecution for tax fraud." United States v. Minneman, 143 F.3d
274, 279 (7th Cir. 1998) (emphasis added) (citing United States v. Marashi, 913 F.2d
724, 736 (9th Cir. 1990) ("Section 7206(1) is a perjury statute; it is irrelevant whether
there was an actual tax deficiency." (citation omitted)).

      Here, the district court excluded Bradshaw's expert testimony that Giambalvo
did not owe any taxes and was due a substantial refund on the date that he mailed 11
"zero" income tax returns to the IRS. The court held that evidence of subsequently
prepared and filed tax returns is inadmissible in a criminal tax prosecution unrelated



                                          -15-
to tax deficiency collection. The district court found that the probative value of such
evidence is much less than the associated unfair prejudice.

        The district court's ruling is in accord with our precedent. "We have previously
said that 'there is no doubt that self-serving exculpatory acts performed substantially
after a defendant's wrongdoing is discovered are of minimal probative value as to his
state of mind at the time of the alleged crime.'" United States v. Ellesfen, 655 F.3d
769, 778 (8th Cir. 2011) (quoting United States v. Radtke, 415 F.3d 826, 840–41 (8th
Cir. 2005) (holding that the district court did not abuse its discretion in excluding
evidence that the defendant filed an amended tax return after he had been indicted for
willfully subscribing to a known false tax return)).

       Giambalvo additionally argues that evidence of the non-existence of tax loss
should have been admitted to enable him to contest the element of materiality in the
§ 7206(1) counts. (Citing United States v. Clifton, 127 F.3d 969, 971 (10th Cir. 1997)
("For instance, if a taxpayer's allowable deductions exceed taxable income in a
taxable year, no income tax will be due for that year. Therefore, taxpayer's failure to
report all taxable income will not affect the computation of tax, which in turn might
very well affect the jury's deliberations on the element of materiality. For these
reasons, we hold that materiality in a § 7206(1) prosecution is an element of the crime
which the district court must submit to the jury, unless of course defendant waives the
right."); United States v. Uchimura, 125 F.3d 1282, 1285 n.5 (9th Cir. 1997) ("That
no additional tax is owed of course has a bearing on materiality, but the question is
ultimately one for the jury to decide.").) According to Giambalvo, Clifton and
Uchimura are "the only legal authority on point."

      We disagree. Subsequent to Clifton and Uchimura, the Supreme Court
explained that




                                         -16-
      [t]o obtain a conviction on the [§ 7206(1)] tax offense at issue, the
      Government must prove that the defendant filed a tax return "which he
      does not believe to be true and correct as to every material matter." 26
      U.S.C. § 7206(1). In general, a false statement is material if it has "a
      natural tendency to influence, or [is] capable of influencing, the
      decision of the decisionmaking body to which it was addressed." United
      States v. Gaudin, 515 U.S., at 509, 115 S. Ct. 2310 (quoting Kungys v.
      United States, 485 U.S. 759, 770, 108 S. Ct. 1537, 99 L. Ed. 2d 839
      (1988) (internal quotation marks omitted)).

Neder v. United States, 527 U.S. 1, 16 (1999) (third alteration in original) (emphasis
added).

       We have recognized that "the government need not establish an actual tax
deficiency to demonstrate that [a defendant's] false statements in [his tax] returns
were material." United States v. Peiker, 2 F. App'x 685, 687 (8th Cir. 2001) (per
curiam) (citing Young, 804 F.2d at 119). Similarly, the Seventh Circuit has held "that
proof of a tax deficiency was not essential to prove materiality." United States v.
Bouzanis, 2003 WL 920717, at *2 (N.D. Ill. Mar. 7, 2003) (citing United States v.
Peters, 153 F.3d 445, at 461–62 (7th Cir. 1998)).

       Giambalvo also argues that evidence of the lack of a tax deficiency was
relevant to showing that he did not act "corruptly" under § 7212(a). 26 U.S.C.
§ 7212(a) ("Whoever corruptly . . . endeavors to intimate or impede any officer or
employee of the United States acting in an official capacity under this title, or in any
other way corruptly . . . obstructs or impedes, or endeavors to obstruct or impede, the
due administration of this title . . . ."). We have previously indicated our inclination
to reject the argument "that the term corruptly is limited to situations in which the
defendant wrongfully sought or gained a financial advantage." United States v.
Yagow, 953 F.2d 423, 427 (8th Cir. 1992) (citing United States v. Reeves, 782 F.2d
1323, 1325 (5th Cir. 1986)).


                                         -17-
        More recently, the Fifth Circuit has held that, § 7212(a) does not require that
the defendant obtain benefits or advantages "under the tax laws." United States v.
Saldana, 427 F.3d 298, 305 (5th Cir. 2005). The Fifth Circuit observed that "the
language of the statute itself does not require that an individual intend to procure a
benefit for himself under the tax laws to have formed the requisite mens rea." Id.
Similarly, "the Sixth Circuit [has] affirmed a defendant's conviction for violation of
§ 7212(a) when the defendant had filed false 1099 and 1096 forms for the sole
purpose of intimidating and harassing his creditors." Id. (citing United States v.
Bowman, 173 F.3d 595, 596–97 (6th Cir. 1999)). The Sixth Circuit "held that the
defendant's conduct fell within the ambit of § 7212(a)'s proscribed conduct even
though he sought no financial advantage or benefit for himself under the tax laws."
Id. (citing Bowman, 173 F.3d at 600).

       In line with the Fifth Circuit's and Sixth Circuit's more recent conclusions, we
now hold—as we were inclined to do in Yagow—that "corruptly" is not limited to
situations where the defendant wrongfully sought or gained a financial advantage
under the tax laws. If the government was not required to prove that the benefit that
Giambalvo sought by his "corrupt" actions to obstruct or impede the IRS was
financial in nature, then evidence of the non-existence of a tax loss was not relevant
to refute the "corruptly" element of § 7212(a).

      Additionally, Giambalvo argues that evidence of the lack of a tax deficiency
was relevant to showing that he did not act "willfully" under § 7206(1). See 26 U.S.C.
§ 7206(1) ("Any person who . . . [w]illfully makes and subscribes any return,
statement, or other document . . . ."). According to Giambalvo, he is permitted to
present circumstantial evidence tending to show his good faith as a defense.
Giambalvo asserts that, for approximately eight years, he "subscribed to a belief that
was so against his financial interest that it literally cost him more than $30,000—i.e.,
had he filed proper tax returns, he would have been entitled to receive more than
$30,000 back in tax refunds." He maintains that such evidence was admissible

                                         -18-
evidence of his good-faith belief because his actions were against his financial
interest.

       Giambalvo does not have "'an unfettered right to offer testimony that is . . .
otherwise inadmissible under the standard rules of evidence.'" Petters, 663 F.3d at
381 (quoting Taylor, 484 U.S. at 410). As explained supra, because the issue of tax
deficiency is not an element that the government must prove—or attempted to
prove—then the existence of such deficiency is irrelevant in such prosecutions. While
the district could have admitted Giambalvo's evidence of no tax deficiency, it was not
an abuse of discretion to exclude it.

       Finally, Giambalvo argues that the government opened the door to the
admission of tax-loss evidence by IRS Revenue Officer Laramie's testimony that his
"[p]rimary duties are to collect taxes and returns." Officer Laramie testified, "[W]e
try to determine if returns are due, if there are balances that may be owed on
previously filed returns. We then try to collect on those or determine if the person has
the ability to pay, you know." The trial record reveals that Officer Laramie did not
describe his efforts to collect taxes from Giambalvo; instead, he was only giving his
general job description. Therefore, we hold that the district court did not err in
rejecting Giambalvo's argument that the government opened the door to admission
of tax-loss evidence through Officer Laramie's testimony.

                                  D. Tax Returns
      After the government presented its case-in-chief, Giambalvo moved for
judgment of acquittal. Giambalvo contended that the government did not prove that
the documents, which he sent to the IRS were "tax returns." The district court
overruled Giambalvo's motion for judgment of acquittal, finding that sufficient
evidence existed for a reasonable jury to conclude that the government satisfied its
burden of proof. According to the court, "Form 1040s for the relevant years alleged
in the indictment were introduced into evidence, and there is certainly enough

                                         -19-
evidence for the jury to find, whether they do or not, that they were false and
fraudulent." Giambalvo renewed his motion for judgment for acquittal after the close
of all of the evidence and post trial. The district court overruled these renewed
motions, concluding that sufficient evidence existed.

       Giambalvo argues that the district court should have granted his motion for
judgment for acquittal because the government failed to prove that the documents that
he submitted to the IRS were "tax returns." He asserts that courts in prosecutions for
failure to file tax returns and in civil tax cases have held that tax forms that state that
the amounts of certain items of income are zero are not "tax returns" as a matter of
law.

        In the context of 26 U.S.C. § 7203,4 "[w]e have given the phrase 'tax return' a
narrow and specific meaning." United States v. Marston, 517 F.3d 996, 1001 (8th Cir.
2008). "A defendant can be guilty of failure to file a tax return even if he actually files
a form with the I.R.S. if that form does not contain 'sufficient information [ ] from
which the IRS can calculate tax liability.'" Id. (alteration in original) (quoting United
States v. Grabinski, 727 F.2d 681, 686 (8th Cir. 1984)). Courts applying this standard
"have held that a return that contains only zeroes and no information regarding gross
income or deductions claimed or only protest information is not considered a valid
'tax return,' so that a person may be convicted for willfully failing to file a return." Id.
(citations omitted).

       But § 7206(1)—the statute of conviction at issue in the present case—is not
"limited to 'tax returns.'" Id. at 1002. It prohibits "[w]illfully mak[ing] and
subscrib[ing] any return, statement, or other document, which contains or is verified




       4
           Section 7203 concerns the willful failure to file a tax return.

                                            -20-
by a written declaration that it is made under the penalties of perjury, and which he
does not believe to be true and correct as to every material matter." 26 U.S.C.
§ 7206(1) (emphasis added).

        In Marston, the indictment against a defendant charged under § 7206(1)
"allege[d] that [the defendant] filed a 'Form 1040EZ an individual income tax return,'
an 'Employer's Quarterly Federal Tax Return, Form 941,' and advised his employees
to file an 'Individual Income Tax Return Form 1040' with the I.R.S., containing false
information (reporting, in most instances, zero wages)." Id. at 1001–02. The
defendant argued that although "the indictment describe[d] him as having filed false
tax returns and aiding and abetting other persons to file false tax returns," the
documents that he filed with the IRS failed to satisfy the "legal definition of the
phrase 'tax return.'" Id. at 1001. Specifically, the defendant argued that the documents
could not be "tax returns" because they failed to "provide sufficient information to
calculate a tax liability." Id. We rejected the defendant's argument, explaining that the
indictment's reference "to the forms using their full descriptive titles, including the
moniker 'form,' . . . merely indicat[ed] which documents it [was] relying upon to form
the basis of the crimes alleged." Id. at 1002. We held that the indictment's language
did "not require that the government prove these documents were 'tax returns.'" Id.

       Here, the indictment charged Giambalvo with falsely and fraudulently filing
a specific document—"U.S. Individual Income Tax Return, Form 1040." As the
government notes, this description is taken from the face of the documents that
Giambalvo sent to the IRS. Count 1 charged Giambalvo with violating § 7212(a) by
filing eight false and fraudulent U.S. Individual Income Tax Returns, Form 1040.
Counts 2–9 charged Giambalvo with violating § 7206(1) by filing eight U.S.
Individual Income Tax Returns, Form 1040. Applying Marston, the documents that
Giambalvo sent to the IRS fall within the definition of "return, statement, or other
document" in § 7206(1).



                                          -21-
                             E. Income Tax Filing Date
       Count 1 of the indictment charged Giambalvo with filing with the IRS eight
false and fraudulent U.S. Individual Income Tax Returns, Form 1040 for tax years
2003 through 2010 "on or about January 26, 2011." The remaining counts charged
Giambalvo with willfully making and subscribing the same allegedly false tax returns,
which the indictment alleged were "filed with the [IRS]." The district court instructed
the jury, with respect to Count 1, that it was required to find that

      [o]n or about January 26, 2011, the defendant acted with the purpose to
      obstruct or impede due administration of the internal revenue laws by
      filing with the [IRS] at least one U.S. Individual Income Tax Return,
      Form 1040, for the calendar year 2003 through 2010 which was false or
      fraudulent as to the amount of wages, salaries, tips, etc. claimed.

As to the remaining counts, the court instructed the jury that it was required to find
that "on or about January 26, 2011, the defendant made and signed an individual
income tax return, Form 1040, for the year in question, which was filed with the
[IRS], that was false as to the amount of wages the defendant received from The
Boeing Company."

       Giambalvo argues that although the jury had to find that the documents at issue
were "filed" "on or about January 26, 2011," the district court excluded official IRS
records, a federal court pleading by the IRS in a civil case, and the testimony of two
defense IRS witnesses that the defense offered to show that the documents were not
"filed" or were "filed" on different dates.

       Giambalvo sought to call Victoria O'Brien as a witness. "O'Brien was initially
a witness on the Government's witness list as a custodian of records." Giambalvo
"anticipate[d] that Ms. O'Brien would testify . . . that account transcripts are the
official certified record for a particular taxpayer for a particular tax year." These
"official IRS records, provide dates as to when tax returns were filed or not filed." His

                                          -22-
purpose in eliciting the testimony was to challenge the "on or about" element of the
indictment; his "theory" was that "the facts are different from what the Government
and its witnesses have presented to the jury in their case in chief, and we believe that
we should be entitled to present official IRS certified records certified as true and
accurate as to this taxpayer for these tax years." Giambalvo's counsel explained to the
court that some of the tax returns did not say when they were filed, while some of
them said May 2011 and November 2011.

       In response, the government argued that it was irrelevant whether "the IRS's
internal coding system . . . may indicate for different purposes that they were filed
subsequently" and asserted that it was "undisputed that the returns were submitted,
filed[,] . . . [or] delivered to the revenue officer on January 26, 2011."

      The court refused to permit O'Brien to testify after concluding that the
testimony would likely be more prejudicial than probative because it was undisputed
that Giambalvo submitted the documents to the IRS on January 26. The court found
that Giambalvo's counsel had already "admitted that [Giambalvo] submitted these
records on January 26." The court was unpersuaded that different dates which might
have significance within the IRS's internal operations would prove anything
meaningful to the central inquiry of Giambalvo's own conduct.

      Giambalvo also sought to introduce "evidence . . . that the Internal Revenue
Service in an official capacity filed with the United States Bankruptcy Court for the
Eastern District of Missouri in a case involving Mr. Giambalvo a couple months ago,
in 2014, filed a proof of claim." According to Giambalvo's counsel, "[t]he document
expressly says that Mr. Giambalvo's 2009 tax return was, quote, not filed, end quote."
Counsel asserted that the IRS's position in the bankruptcy was "completely
inconsistent with the Government's evidence that the Court has permitted the
Government to produce."



                                         -23-
       The district court observed that Giambalvo failed to object to the government's
introduction of the 2009 Form 1040 that Giambalvo filed and that Giambalvo sent
that form to Laramie at the IRS. The court explained that Giambalvo's counsel could
not "object to this evidence of this 1040 being filed by [Giambalvo,] but then put in
evidence that he never did it." Counsel responded that he did not "categorically agree
that Mr. Giambalvo, quote, filed, end quote, this document."

      Finally, Giambalvo sought to call IRS employee William Butler, proffering that
Butler would testify that he reviewed official IRS databases IDRS and IMFOLT in
2013 and determined that the documents that the IRS alleged were "filed" in this case
were not "filed" on or about January 26, 2011, and that the documents were not
deemed "tax returns." The court excluded the testimony, explaining:

              The evidence before the Court is that [Giambalvo] put 1040 and
      Individual Income Tax Return forms in the mail and addressed them to
      the Internal Revenue Service. That's not disputed. So how someone else
      in the Internal Revenue Service says, well, that's good enough to meet
      [sic] to be a return, that's not what the law is about, so we're not going
      to go there. It's just not an issue here given what your client did and
      what you've told the Court, as an officer of the court, he did. And didn't
      object to it in this case.

                                        ***

      You want to change the plain English language, okay, and I'm not going
      to do it. And you've already told me, as an officer of the court, that, in
      fact, your client mailed these Form 1040s to the Internal Revenue
      Service. So that's where we are.

(Emphases added.)

      We hold that the district court did not abuse its discretion in excluding the
aforementioned evidence. See United States v. Kramer, 768 F.3d 766, 771 (8th Cir.

                                        -24-
2014) (standard of review). Giambalvo testified that he mailed Officer Laramie a
package containing his tax returns for the years 2000 through 2010 on January 25,
2011, the date that the envelope used to send the returns to the IRS was postmarked.
His counsel also, at a bench conference outside of the jury's presence, conceded that
Giambalvo mailed the documents to the revenue officer. He nevertheless contended
that "mailing" is "different from filing." "File" or "filing" means, among other things,
"[t]o deliver a legal document to the court clerk or record custodian for placement
into the official record" or "[t]o record or deposit something in an organized retention
system or container for preservation and future reference." Black's Law Dictionary
(9th ed. 2009); see also Merriam-Webster Dictionary, available at
http://www.merriam-webster.com/dictionary/file (last visited Sept. 1, 2015) ("filing"
means, among other things, "to submit documents necessary to initiate a legal
proceeding"). Based on Giambalvo's counsel's concession that Giambalvo "mailed"
the Form 1040 to the IRS on January 25, 2011, counsel was also necessarily
conceding that Giambalvo "submitted," "deposited," or "delivered" the document to
the IRS, which satisfies the definition of "file" or "filing." Therefore, as the district
court found, how the IRS treated the form after January 26, 2011, is not relevant to
Giambalvo's conduct on or about that date, especially considering Giambalvo's
concession that he did, in fact, mail the form on that date.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -25-